     Case 3:19-cr-00245-M Document 86 Filed 05/30/20                   Page 1 of 2 PageID 833



                                 In the United States District Court
                                 for the Northern District of Texas
                                          Dallas Division

United States of America,                       §
       Plaintiff,                               §
                                                §       Case No. 3:19-R-245-M
v.                                              §
                                                §
Timothy Bernard Tanner,                         §
      Defendant.                                §
                                                §

                    MOTION FOR VOLUNTARY CONTACT TRACING

        Defendant Timothy Bernard Tanner, by and through counsel, moves this Court for an

additional safety-related protocol. He requests that the Court make available a phone number,

website, or email address by which any participant who tests positive for COVID-19 may

voluntarily report that test result. He further requests that the Court notify all other participants of

such results and/or provide some means by which they might learn of such tests. In this way,

participants may learn of COVID-19 exposure and take measures to limit their contact with other

people, especially those vulnerable to the virus.

        This request is not intended to waive any objection to other safety protocols, nor to waive

the motion for continuance.




                                                        Respectfully submitted,

                                                        JASON D. HAWKINS
                                                        Federal Public Defender
                                                        Northern District of Texas

                                                        /s/ Michael W. Kawi
                                                        MICHAEL W. KAWI
                                                        Assistant Federal Public Defender
                                                        Northern District of Texas

1
    Case 3:19-cr-00245-M Document 86 Filed 05/30/20              Page 2 of 2 PageID 834



                                                    Florida Bar No. 100276
                                                    525 Griffin Street, Suite 629
                                                    Dallas, Texas 75202
                                                    Phone 214-767-2746
                                                    michael_kawi@fd.org

                            CERTIFICATE OF CONFERENCE

       I certify that on May 30, 2020, our office emailed AUSA John Boyle in regards to its

position on the foregoing but has not heard back.

                                                    /s/ Michael W. Kawi
                                                    MICHAEL W. KAWI

                                CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2020, I electronically filed the foregoing document using

the Court’s CM/ECF system, thereby providing service on attorneys of record.


                                                    /s/ Michael W. Kawi
                                                    MICHAEL W. KAWI




2
